MEMORANDUM **
Victor Leonel Valencia Avarado, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) affirmance of an Immigration Judge’s denial of his applications for asylum, withholding of removal, and for relief under the Convention Against Torture (“CAT”).
We lack jurisdiction to review the BIA’s determination that petitioner is statutorily ineligible for asylum based on the one-year time bar. See Ramadan v. Gonzales, 427 F.3d 1218,1221-22 (9th Cir.2005).
We have jurisdiction under 8 U.S.C. § 1252 to review his remaining claims. Petitioner’s withholding of removal claim fails because he has not shown that it is more likely than not that he would be subject to persecution on account of an enumerated ground. See Al-Harbi v. INS, 242 F.3d 882, 888 (9th Cir.2001). Because petitioner failed to raise his CAT claim in his opening brief, this claim is waived. See Martinez-Serrano v. INS, 94 F.3d 1256,1259-60 (9th Cir.1996).
The voluntary departure period is stayed pursuant to Desta v. Ashcroft, 365 F.3d 741, 750 (9th Cir.2004).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.